Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 1 of 22       PageID #: 6




State of JVTaine                               Superior Court
Knox County, ss.                               Civil Action Docket No. 1908



Todd Conant, Thomas Ames,
Gregory Gould, Rodney Mason
and Karen Migliore, on behalf of
themselves and all others similarly
situated,

                         Plaintiffs,                  Complaint

                   v




VMC Corporation,

                         Defendant.



      Plaintiffs Todd Conant, Thomas Ames, Gregory Gould, Rodney Mason,

and Karen Migliore, on behalf of themselves and all other similarly situated

workers, for their complaint against Defendant 'FMC Corporation ("FMC" or

"Defendant"), state as follows:

                                  I.   Summary

      1.    Plaintiffs Conant, Ames, Gould, Mason, and Migliore (the

"Plaintiffs") and all those similarly situated ("Putative Plaintiffs") were

employees of FMC, a large international chemical company, at FMC's

seaweed processing plant at Crockett's Point in Rockland, Maine.
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 2 of 22      PageID #: 7




      2.    For over two decades, both FMC's terms of employment and its

established practice included provisions for paid vacations, including the

term of employment and established practice of paying out all unused,

accrued paid vacation time to employees upon cessation of employment.

Employees who retired, whose positions were eliminated, or who separated

from. FMC for any reason-other than those who quit unilaterally or were

terminated for cause-consistently received this paid vacation compensation.

      3.    Plaintiffs Conant, Ames, Gould, Mason, and Migliore, and all

others similarly situated, worked for FMC under a clear understanding that

under the terms of their employment and established practice they would

receive the accrued paid vacation they had been promised and counted on.

      4.    But on November 1, 2017, when FMC sold its Health and

Nutrition Division, including the Crockett's Point facility, to another large,

international chemical company, DowDuPont, as part of a massive, multi-

part deal designed to facilitate the Dow-DuPont merger, FMC failed to honor

its long-held commitment about paid vacation to its eraployees.

      5.    FMC refused to pay its Crockett's Point employees for the value

of the paid vacation they had accrued at FMC from January 1, 2017 until the

deal's close on November 1, 2017.
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 3 of 22     PageID #: 8




      6.    Those Crockett's Point eniployees who became employees of

DowDuPont on November 1, 2017 started their employnient with no credit

for any accrued paid vacation.

      7.    As a result, FMC s former Crockett s Point employees lost the

value of the ten months of paid vacation they had accrued from January 1,

2017 to October 31, 2017.

      8.    In making this decision, FMC violated not only its long-

established terms of employment and established practice with provisions for

paid vacation, but also Maine law. Maine wage law expressly requires the

seller of a business to either pay its former workers their paid vacation

within two weeks of the sale or to secure the buyers' agreenient to honor it.

FMC did neither.

      9.    Plaintiffs seek declaratory relief, unpaid wages, an additional

amount equal to twice the amount of those wages as liquidated damages, and

an award of costs, expenses, and attorneys' fees, for themselves and all

similarly situated workers.




      10.   This action arises under the Maine Wages and Medium of

Payment laws, 26 M. R. S. §§ 621-A-629B.
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 4 of 22          PageID #: 9




        11.   Venue properly lies in this Court under 14 M. R. S. §§ 501 through

508, because all Plaintiffs reside in Knox County, and Defendant had an

established place of business in Knox County when the Plaintiffs' cause of

action accrued.


        12.   Jurisdiction properly lies in this Court under 4 ]V[. R. S. § 105,

based on the Superior Court's general civil jurisdiction.


                                    III.   Parties

        13.   Under 26 M. R. S. § 626 and § 626-A, Plaintiffs were employees.

        14.   Under 26 M. R. S. § 626 and § 626-A, FMC was the Plaintiffs'

employer, or the seller of the business where they had been employed, or

both.


                       W. Facts About Individual Plaintiffs

                               PlainttGfTodd Conant

        15.   Plaintiff Todd Conant is a resident of Rockport, Knox County,

Maine. He was employed by FMC at its Rockland, Maine facility for about 26

years, from 1991 until the business's sale to DowDuPont in 2017, when he

took a job working for the plant's new owner.

        16.   Conant worked for a year-and-a-half in the plant's shipping and

receiving department, a year in its main-line production department, seven

years in its blending department, and seven years in its maintenance
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 5 of 22    PageID #: 10




department, rising quickly from "Tech 1" (the lowest position in the

maintenance department) to "Tech 4" (the highest position in the

maintenance department). Afterwards, he was promoted to a position as the

plant-wide Health & Safety Representative, charged with overseeing safety

compliance for all the plant's operations.

      17.    Conant received consistently positive job evaluations throughout

his tenure at FM.C.

                             Plaintiff'ThomasAmes

      18.    Plaintiff Thomas Anies is a resident of Owls Head, Knox County,

Maine. He was employed FMC at its Rockland, JVtaine facility for about 27

years, from June 11, 1990 until the business's sale to DowDuPont in 2017,

when he took a job working for the plant's new owner until his retirement in

in April of 2018.

      19.     Ames started at FMC as a maintenance trainee, rising from a

position as a Tech 1 to a Tech 4 over the next several years. After securing

an engineering license, Ames transferred to the boiler room in about 1998,

where he worked to keep the plant's boilers and waste management systems

operating safely and efficiently. He remained in this general role for the

remainder of his time at FMC.
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 6 of 22    PageID #: 11




                            Plaintiff Gregory Gould

      20.   Plaintiff Gregory Gould is a resident of Rockland, Knox County,

Maine. He was employed by F]V[C at its Rockland, Maine facility for about 23

years, from September 1994 until the business's sale to DowDuPont in 2017,

when he took a job working for the plant's new owner.

      21     Gould started at F]V[C as blending technician, performing tasks

such as moving raw materials with a forklift and operating equipment used

to extract carrageenan from seaweed. After about five years, he was

transferred to a department that focused on the extraction of a different

compound from seaweed, known as agarose. Gould continued working in the

agarose department for the remainder of his time at FMC.

      22.    Gould received consistently positive job evaluations throughout

his tenure at FMC.

                           Plaintiff Rodney Mason

      23.   Plaintiff Rodney ]V[ason is a resident of Owls Head, Knox County,

NEaine. He was employed by FM. C at its Rockland, M. aine facility for about 27

years, from August 31, 1990 until the business's sale to DowDuPont in 2017,

when he took a job working for the plant's new owner.

      24.   Mason's fi.rst job at FMC was as a project engineer, working

directly with customers to determine what to produce, and then modifying

production processes accordingly. After about three years at FMC, Plaintiff

                                       6
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 7 of 22     PageID #: 12




Mason was promoted to a position as a project engineering manager,

overseeing a handful of other project engineers. After about eight years at

FMC, he was promoted again, to a position managing project engineers,

mechanics, electricians and others. While his exact management role and

responsibilities changed over time, he remained in similar positions until the

business's sale to DowDuPont in 2017, when he took a job working for the

plant's new owner.

      25.   Mason received consistently positive job evaluations throughout

his tenure at FMC.


                           Plaintiff Karen MigUore

      26.   Plaintiff Karen IVIigliore is a resident of Union, Knox County,

Maine. She was employed by FMC at its Rockland, Maine facility from April

24, 2000 until the facility's sale to DowDupont in November of 2017, when

she took a job working for the plant's new owner.

      27.   From 2000 until about 2005, Migliore worked in the facility's

account payable department. From about 2005 until November of 2017, she

worked as an accounting specialist in the facility's payroll department.

      28.   Migliore received consistently positive job evaluations throughout

her tenure at FMC.
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 8 of 22     PageID #: 13




                 V. Facts About Defendant FMC Corporation

      29.   Defendant FMC Corporation (FMC) is incorporated in Delaware.

      30.   FMC's headquarters and its principal place of business are in

Philadelphia, Pennsylvania.

      31.   FMC has over 7, 000 employees and sells products for crop

protection, plant health, and professional pest and turf maintenance .

      32.   From 1977 to 2017, FM. C operated a major seafood processing

facility on Crockett's Point, in Rockland, Maine, employing hundreds of

Maine workers.


                              VI.   General Facts

      33.   In 1936, a food production company called Algin Corporation of

America opened on Crockett's Point in Rockland, Maine.

      34.   Soon after, it began extracting carrageenan from red seaweed.

Carrageenan is a food additive used as a gelling, thickening, and stabilizing

agent in products like ice cream, toothpaste, and salad dressing.

      35.   Algin and a successor company, Marine Colloids Inc., continued

carrageenan production on Crockett's Point through 1977.

      36.   In 1977, FMC, a large international agricultural products

company, purchased the Crockett s Point plant.




                                       8
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 9 of 22   PageID #: 14




      37.    FMC continued operations on Crockett's Point for the next forty

years, incorporating the plant into its Nutrition & Health division. FMC also

produced other additives at Crockett's Point.

      38.    By the 1990s, FMC had both terms of employment and an

established practice of providing paid vacation time to employees at

Crockett's Point and its other U. S. facilities.

      39.    Under this terni of employment and established practice,

employees "accrued" paid vacation time throughout a given calendar year.

This time was not usable as time off-and thus not designated as "earned"-

until January 1 of the following calendar year. Employees accrued paid

vacation time on a pro rata basis throughout the year, for use starting

January 1 of the following year.

      40.    F]V[C management and employees used the phrases "accrued

vacation" and "earned vacation" as terms of art with distinct, well-understood

meanings, specific to VMC.

      41.   The rate at which employees accrued this paid vacation time

depended on the length of their tenure at FM. C.

      42.    Employees with 2 to 4 years of service accrued 2 weeks of paid

vacation per year.

      43.    Employees with 5 to 9 years of ser/ice accrued 3 weeks of paid

vacation per year.

                                          9
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 10 of 22     PageID #: 15




        44.   Employees with 10 to 19 years of service accrued 4 weeks of paid

vacation per year.

        45.   Employees with 20 or more years of service accrued 5 weeks of

paid vacation per year.

        46.   Employees in their first two years at FMC accrued vacation time

differently, but also began accruing vacation time immediately after starting

work.

        47.   FMC paid all departing employees the value of both their

"earned" vacation time (which had accrued the year before the current

calendar year) and their "accrued" vacation time (which had accrued the

current calendar), with only two exceptions: employees who quit unilaterally

and employees who were fired for cause,

        48.   FIVIC calculated the value of vacation time based on the

employee's regular rate of pay for a regular workweek, without any overtime.

        49.   The distinction between "accrued" and "earned" vacation time,

and the conditions for payment to departing employees, were confirmed in

numerous F]V[C policies and internal documents, including the following:

              a.     A Vacation Pay Policy for FMC employees made effective as

of January 1, 2000, specified that all departing employees were entitled to

pay for "earned" vacation time and that employees who retired or were

"terminated by FMC for business reasons" were also entitled to pay for

                                        10
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 11 of 22    PageID #: 16




"accrued" vacation time. The Vacation Pay Policy stated that it applied to

FMC employees across the U. S., but that local worksites might issue policies

to provide specifics not provided in the Vacation Pay Policy, such as site-

specific accrual rates.

             b.    A "Retiring From FIVTC" policy available to FMC employees

across the U. S. referred to "vacation earned in previous years" as "earned

vacation, " and referred to "vacation accrued in the current year" as "accrued

vacation. " It instructed employees that "accrued vacation" would "be paid to

you in a lump sum in your final paycheck, " whereas "earned vacation" could

"be used to extend your retirement date or be paid out as a lump sum."

             c.    A spreadsheet titled "FMC Severance Benefits Calculation

Worksheet, used by Human Resources officials to calculate the amount due

in departing employees' final paychecks, included separate rows for "Accrued"

vacation time and "Earned" vacation time. In the spreadsheet, "Accrued"

vacation time referred to vacation time accumulated during the current

calendar year, calculated pro-rata depending on the employee's departure

date, whereas "Earned" vacation time referred to vacation time accuniulated

during previous calendar years but not yet used. The spreadsheet provided

for full pay-outs for both Accrued and Earned vacation time upon separation.

      50.    FMC employees at Crockett's Point, including the Plaintiffs,

understood that each day they came to work, they were earning additional

                                       11
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 12 of 22   PageID #: 17




vacation time they would be able to use as of January 1 of the following

calendar year.

      51.   FMC employees at Crockett's Point, including the Plaintiffs,

understood that if their employment ended for any reason other than

termination for cause or unilateral quitting, they would be paid for the

vacation time they had accrued from January 1 of the current calendar year

through the date of their departure.

      52.   Under this term of employment and established practice, FMC

employees retiring from work at Crockett's Point were consistently and

routinely paid the full value of both their earned and accrued paid vacation

from at least the 1990s through 2017.

      53.   Under this term of employment and established practice, FMC

employees whose positions were eliminated were consistently and routinely

paid out the full value of both their earned and accrued paid vacation time

from at least the 1990s through 2017.


                 FMC SeUs Crockett's Point Plant to DuPont

      54.   In March of 2017, FMC announced that it reached an agreeraent

with DuPont, the international cheniical conipany, under which DuPont

would acquire FMC's Health & Nutrition division, FMC would acquire

DuPont's Crop Protection division, and FMC would pay DuPont $1. 2 billion


                                        12
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 13 of 22    PageID #: 18




in cash and $425 million in working capital. The deal was structured as part

ofDuPont's proposed $75 billion merger with Dow Chemical Co., to form a

new company, DowDuPont Inc.

      55.   On July 27, 2017, FMC distributed an FAQ to its Crockett's Point

workers, including the Plaintiffs, to provide information about the upcoming

sale. In the FAQ, FMC informed Crockett's Point employees that it estimated

the sale would close on November 1, 2017, and that, after the close, FMC

would pay them the value of their "accrued" paid vacation.

      56.   The FAQ also informed Crockett's Point employees that they

would "remain employees of FMC with no change to compensation or benefits

until the transaction closes.


      57.   The sale of FMC's Health & Nutrition Division, including its

Crockett's Point facility, closed on November 1, 2017.

      58.   As of that date, FMC terminated the Plaintiffs and other

Crockett's Point employees from employment with FMC.


         FMC Fails To Honor Its Obligation To Pay Accrued Vacation

      59.   On about November 9, 2017, Plaintiffs and other former FMC

Crockett's Point employees received a partial pay-out for their paid vacation.

This pay-out included at least some payment for the employees' "earned"

vacation (vacation they had accrued in 2016 or earlier), but did not include


                                      13
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 14 of 22    PageID #: 19



 any payment for their "accrued" vacation (vacation they had accrued from

 January 1, 2017 through October 31, 2017).

       60.   In violation of their terms of employment, FMC's established

practice, and Maine law, FM. C did not pay Plaintiffs and other former FMC

 Crockett's Point employees any of the paid vacation they had accrued in 2017.

      61.    DowDuPont informed Plaintiffs and other former FMC Crockett's

Point employees hired by DowDuPont following the close of the sale that they

would accrue paid vacation time on a monthly basis beginning on November

 1, 2017, but that they would not receive any credit for vacation time accrued

at FMC.

      62.    By November 15, 2017, two weeks after the close of the sale, FMC

still had not paid the Plaintiffs or other former FMC Crockett's Point

employees any of the paid vacation they had accrued in 2017.

      63.    When his employment with FMC was terminated, Plaintiff

Conant had accrued 5/6 of the 5 weeks of annual vacation in 2017 provided

for under his terms of employment and FMC's established paid vacation

practice.

      64.    Plaintiff Conant never received payment for any of this amount.

      65.    When his employment with VMC was terminated, Plaintiff Ames

had accrued 5/6 of the 5 weeks of annual vacation in 2017 provided for under

his terins of employment and FMC's established paid vacation practice.

                                       14
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 15 of 22   PageID #: 20




      66.   Plaintiff Ames never received payment for any of this amount.

      67.   When his employment with VM.C was terminated, Plaintiff Gould

had accrued 5/6 of the 5 weeks of annual vacation in 2017 provided for under

his terms of employment and FMC's established paid vacation practice.

      68.   Plaintiff Gould never received payment for any of this amount.

      69.   When his employment with ~FMC was terminated, Plaintiff

]V[ason had accrued 5/6 of the 5 weeks of annual vacation in 2017 provided for

under his terms of employment and FMC's established paid vacation practice.

      70.   Plaintiff Mason never received payment for any of this amount.

      71.   When her employment with FMC was terminated, Plaintiff

Migliore had accrued 5/6 of the 4 weeks of annual vacation in 2017 provided

for under her terms of employment and FMC's established paid vacation

practice.

      72.   Plaintiff Migliore never received payment for any of this amount.


      Plaintiffs Demand Their Paid Vacation But FMC StiU FaUs To Pay

      73.   On March 1, 2019, Plaintiffs sent a letter- by email and USPS

Certified Mail-to FMC, demanding payment of the value of the paid

vacation they accrued from January 1, 2017 through October 31, 2017 by U. S.

Certified Mail, both for themselves, and on behalf of all other workers

similarly situated to them.


                                      15
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 16 of 22     PageID #: 21




       74.   As of March 11, 2019, FMC still had not made any payment to

 the Plaintiffs for the paid vacation they accrued from January 1, 2017

 through October 31, 2017.


                           VII. Class Action Allegations

       75.   Plaintiffs reallege and hereby incorporate by reference all the

 allegations contained above.

       76.   Under Me. R. Civ. P. 23, Plaintiffs seek to bring a class action for

wage theft in violation of 26 M. R. S. § 626, a provision of Maine's Wages and

Medium of Payment laws.

       77.   Plaintiffs seek to represent a class consisting of all persons who

were employed by FMC in the state of ]V[aine and whose employment with

Defendant FMC was terminated as part of the 2017 sale ofFMC's Health &

Nutrition Division to DowDuPont.

      78.    On information and belief, the class described in paragraph 77

includes over 100 employees.

      79.    The class described in paragraph 77 is sufficiently numerous

such that joinder of all persons in the class is impracticable, as required by

Me. R. Civ. P. 23(a)(l).




                                        16
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 17 of 22       PageID #: 22




      80.     In selling its Maine operations to DowDuPont without paying its

]V[aine employees for paid vacation time they accrued from January 1, 2017

through October 31, 2017, Defendant FMC violated 26 M. R. S. § 626.

      81.     As required by Me. R. Civ. P. 23(a)(2), there are questions of law

or fact, or both, common to the class, including but not limited to:

              a.    All putative class members were employees working for

      Defendant FMC in the state of Maine at the time of the close of the sale

      of the Defendant FMC's Health & Nutrition Division to DowDuPont.

              b.    All putative class members were terminated from their

      employment with FMC on or about November 1, 2017 to facilitate that

      sale;

              c.    All putative class members were injured by FlVIC's failure

      to pay its Maine employees terminated on November 1, 2017 the value

      of the paid vacation they accrued from January 1, 2017 through

      October 31, 2017;

              d.    All putative class members were injured by FMC's failure

      to enter into an agreement requiring the buyer of Defendant FMC's

      Health & Nutrition Division to pay the vacation time they accrued from

      January 1, through October 31, 2017.

      82.     As required by Me. R. Civ. P. 23(a)(3), the claims of Plaintiffs are

typical of the class they seek to represent.

                                         17
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 18 of 22     PageID #: 23




       83.   Plaintiffs and their counsel will fairly and adequately protect the

 interests of the class as required by Me. R. Civ. P. 23(a)(4).

       84.   Under M. R. Civ. P. 23(b)(l)(A), class certification is appropriate

because the prosecution of separate actions by individual members of the

class would create a risk of inconsistent or varying adjudication with respect

to individual members of the class, which would establish incompatible

standards of conduct for the party opposing the class.

       85.   Under Me. R. Civ. P. 23(b)(l)(B), class certification is appropriate

because the prosecution of separate actions by individual members of the

class would create a risk of adjudication with respect to individual members

of the class which would as a practical matter substantially impair or impede

their ability to protect their interests.

       86.   Under Me. R. Civ. P. 23(b)(3), class certification is appropriate

because the questions of law or fact, or both, common to the members of the

class predominate over any questions affecting only individual members, and

because a class action is superior to other available methods for the fair and

efficient adjudication of the controversy.

       87.   Maintenance of this action as a class action will promote the

efficient administration of justice by obviating the need of numerous

individual members to commence their own actions.




                                            18
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 19 of 22     PageID #: 24




       88.   ]VIaintenance of this action as a class action will promote the

equitable administration ofjustice since many individual niembers may not

have the resources to independently retain counsel and since pursuing claims

on an individual basis would be disproportionately expensive.

       89.   Maintenance of this action as a class action is unlikely to impose

burdens upon the Court other than those which would be encountered if the

action were to proceed as an individual action on behalf of Plaintiffs.


                                 VIII. Legal Claims

                                      Count I
                   Wage Theft in Violation of 26 M. R. S. § 626

      90.    Plaintiffs re-allege and hereby incorporate by reference all the

allegations contained above.

      91.    FMC was subject to the requirements of 26 M. R. S. § 626.

      92.    Under 26 M. R. S. § 626, the seller of a business must pay-within

two weeks of the sale-employees of that business any wages those

employees earned while employed by the seller. Vacation pay has the same

status as wages earned, so long as the terms of employment or the employer's

established practice includes provisions for paid vacations.

      93.    Until the close of the sale of its Health & Nutrition Division on

November 1, 2017, FMC employed the Plaintiffs at its Crockett's Point

facility in Rockland, IVtaine.


                                        19
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 20 of 22      PageID #: 25




      94.   Under the terms of employment and FMC's established paid

vacation practice, Plaintiffs were entitled to receive payment for any paid

vacation time they had accrued in the current calendar year if they were

separated from employment for any reason other than because they quit

unilaterally or because F1VEC fired them for cause.

      95.   In violation of 26 M. R. S. § 626, FMC failed to pay the Plaintiffs

within two weeks of the sale of the business for the paid vacation wages they

had accrued from January 1, 2017 through October 31, 2017.

      96.   FMC failed to remedy this violation even after receiving a

demand for payment from the Plaintiffs on behalf of themselves and all

similarly situated workers.

      97.   More than eight days after the Plaintiffs made their demand,

FMC still had not paid the Plaintiffs for the vacation they had accrued from

January 1, 2017 through October 31, 2017.

      98.   To remedy the violation of rights of Plaintiffs and other similarly

situated persons. Plaintiffs request that the Court award theni the relief

prayed for below




                                       20
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 21 of 22     PageID #: 26




                              IX.   Prayer For ReUef

      Plaintiffs, on behalf of themselves and all others similarly situated,

request the following relief from this Court:

      A.     An order of this Court declaring that FMC's failure to pay the

Plaintiffs and all others similarly situated the paid vacation they accrued

from January 1, 2017 through October 31, 2017 constituted wage theft in

violation of 26 M. R. S. § 626;

      B.     An order of this Court awarding Plaintiffs and all others

similarly situated the value of their unpaid wages, in the form of the paid

vacation they accrued from January 1, 2017 through October 31, 2017 but

were never compensated for;

      C.     An order of this Court awarding liquidated damages equal to

twice the amount of their unpaid wages under 26 M. R. S. § 626 and 26 1VI. R. S.

  626-A;

      D.     An order of this Court awarding interest, costs, and attorney fees;

      E.     An order of this Court awarding such other relief as this Court

deems just and proper.



Date: March 11, 2019                  Respectfully submitted,




                                      Carol J Garvan (Maine Bar No. 4448)

                                       21
Case 2:19-cv-00296-JDL Document 1-1 Filed 06/26/19 Page 22 of 22   PageID #: 27




                                    Max I. Brooks (Maine Bar No. 5326)


                                       ^v7X kjr/lL/^               /C^\ fc^^;- ^44?
                                    David G. Webbert (Maine Bar No. 7337)
                                    Johnson, Webbert & Young, LLP
                                    160 Capitol St., Suite 3
                                    P. O. Box 79
                                    Augusta, ME 04332-0079
                                    Telephone: (207) 623-5110
                                    Email: cgarvan@work. law
                                    Email: mbrooks@work. law
                                    Email: dwebbert@work. law


                                    Attorneys for Plaintiffs




                                     22
